These two appeals from assessments, by Philadelphia County, of trust property held (in record No. 445) by Fidelity-Philadelphia Trust Company, Rodman E. Griscom and Frances C. Griscom, Jr., Trustees, under the will of Frances C. Griscom, and (in No. 446) by Fidelity-Philadelphia Trust Company and Rodman E. Griscom, trustees, under the will of Clement A. Griscom, challenge the right of Philadelphia County to tax the whole trust property, instead of one-third in one case, and one-half in the other, for county purposes under the Act of June 17, 1913, P. L. 507, as amended, 72 PS section 4821. The appellant contends for these divisions on the ground that, in No. 445, one of the trustees resides in *Page 188 
Florida, another in Montgomery County, Pennsylvania, while the third, the Fidelity-Philadelphia Trust Company is a corporation of Pennsylvania with its principal place of business in Philadelphia County, while in No. 446, one trustee resides in Montgomery County, Pennsylvania, and the other, the Fidelity-Philadelphia Trust Company, is in Philadelphia County.
Both testators died domiciled in Montgomery County, Pennsylvania, in the orphans' court of which the executors accounted.
In allowing the certiorari to issue, notice was directed to be given to the Commissioners of Montgomery County.1 No brief was filed on their behalf but the county solicitor of Delaware County, on behalf of that county, filed a brief which has been considered.
The facts, rather meagerly stated, on which the court is asked to determine the validity of the assessment, appear in the record in each case by stipulation of counsel, supplemented at the oral argument. The stipulation states "that the office of the said estate is located within the City of Philadelphia; that the Bonds, Certificates of Stock and other evidences of Title to the securities which are the subject of this Appeal are physically located within the City of Philadelphia; that all orders for the purchase and sale of securities are given through a Philadelphia agency; and that all income is received at and disbursed from said office in the Said City of Philadelphia." This was supplemented at the oral argument by counsel's agreement that the entire administration2 *Page 189 
of the trust property took place in Philadelphia County. The records also contain statements in detail showing the property assessed; it consists of stocks and bonds. It is property of the kind made taxable by the statute.
In part, the Act provides: "All personal property of the classes hereinafter enumerated, owned, held, or possessed by any person, persons, . . . resident, located, or liable to taxation within this Commonwealth, or by any . . . corporation whatsoever . . . whether such personal property be owned, held, or possessed . . . in his, her, their, or its own right, or as active trustee, . . . for the use, benefit, or advantage of any other person, persons . . . is hereby made taxable, annually, for county purposes . . . [Sec. 1].
"The board of revision of taxes or the commissioners of every county in this Commonwealth shall annually furnish the assessors . . . with blanks . . . and it shall be the duty of each of said assessors to furnish a copy of the same to every taxable person . . . and corporation, in his respective ward, . . . to any officer, agent, or employee found at the place of business of any such . . . corporation . . . upon which blank each taxable person . . . and corporation shall, respectively, make return annually of the aggregate amount of all the different classes of personal property made taxable by the first section of this act, held, owned, or possessed by said person . . . or corporation, either in his, her, or its own right, or as trustee, . . . for the use, benefit, or advantage of any other person. . . . Provided, that any corporation . . . doing business in more than one county, shall be liable to make such return only in the county in which its principle office within this Commonwealth is situated. [Sec. 2.]
"It shall be the further duty of the county commissioners or board of revision of taxes, upon obtaining record of the existence within any county, or city coextensive with a county, of said mortgages and other obligations, that shall be owned by a person . . . or corporation, *Page 190 
resident or doing business within this Commonwealth, and not a resident of said county or city, or, in the case of a corporation . . . not having its principal office within said county or city, to transmit a certified statement of said record to the county commissioners or board of revision of taxes of the proper county or city wherein said person is domiciled, or wherein said. . . corporation does business or maintains its principal office. . . ." [Sec. 9.]
In Dorrance's Estate, argued at the same time, 333 Pa. 162, we considered the taxation3 for state purposes of the mortgages, stocks and bonds constituting the trust property held in trust by four trustees, three residing in Pennsylvania and the fourth, a corporation, domiciled in New Jersey; all of the property was kept at the seat of the trust in New Jersey where the trust was administered. The commonwealth contended that three-fourths of the trust property administered in New Jersey was taxable here for state purposes because three of the trustees resided in this state. We held the Commonwealth had shown no authority to tax the property. One of the two grounds on which the decision rested was that the statute did not provide for the division contended for by the state. Reference was made to the unitary character of the trust, and the joint tenancy by which co-trustees hold. What was said on that subject, though it need not be repeated, is applicable to the present records.
We think the statute confers power to tax such trust property on the county in which it is maintained and in which the trust is administered; if the facts are in dispute, they must be determined in order that it may appear whether the statute applies or not; the provisions allowing appeals from assessments furnish appropriate procedure.
In these two cases the facts are agreed to; the trustees keep and maintain the trust property and perform *Page 191 
their duties as trustees in Philadelphia County, the domicile of the corporate trustee. The property is therefore taxable here and not in any other county where no part of it is maintained. It is unnecessary to discuss the cases cited in the briefs because those of importance are referred to in the opinion filed in the appeal of Ethel M. Dorrance et al., supra.
In each case the appeal from the action of the Board of Revision is dismissed.
1 "The court further directs that copy of this petition be served upon the County Commissioners of Montgomery County and the City of Philadelphia and other parties interested, the County Commissioners of Montgomery County and the City of Philadelphia and such other parties be granted leave, if they so desire, to appear on behalf of the County of Montgomery and the City of Philadelphia or such other counsel as may be interested as a party."
2 The trustees of course remain answerable to the orphans' court of Montgomery County by whose decree the assets were awarded to them.
3 The difference in terms of the taxing acts is not important in this connection.